DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-16, in both claims 1 and 2, the phrase "and other valued inorganic material" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and other valued inorganic material "), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Additionally, “valued” is a subjective term that has unclear metes and bounds.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mays (US 2014/0190817).
Regarding Claim 1, Mays discloses the structure of a system for harvesting salt, and inorganic material, and generating distilled water from at least one of a produced water and salt water, comprising: a direct steam generator (DSG) configured to generate saturated steam and combustion exhaust constituents from the at least one of the produced water and salt water (see Fig. 2, and [0031-0039]); a separation system configured to separate the salt from at least one of the saturated steam and combustion exhaust constituents in brine form or solid form (see Fig. 2, and [0039]); and an expansion turbine configured to recover energy from the steam and combustion exhaust constituents (see Fig. 2, and [0037]).
Regarding Claim 2, Mays discloses the structure of a system for harvesting salt, and inorganic material, and generating distilled water from at least one of produced water and salt water, comprising: a direct steam generator (DSG) configured to generate at least one of saturated steam and superheated steam and combustion exhaust constituents from the least one of produced water and salt water (see Fig. 2 and [0031-0039]; a separation system configured to separate the salt from the at least one of the saturated steam and superheated steam and combustion exhaust constituents in brine form or solid form (see Fig. 2, and [0039]); and an expansion turbine configured to recover energy from the steam and combustion exhaust constituents (see Fig. 2, and [0037]).
Regarding Claim 3, Mays discloses the structure of the system as in claim 1, wherein an oxidant for the DSG includes pure air, since the type of oxidant used fails to further limit the structure of the recited system (see Figs. 1, and 2, [0027,0039]), see MPEP 2115.
Regarding Claim 4, Mays discloses the structure of a system as in claim 1, wherein an oxidant for the DSG includes oxygen enriched air that is enriched with up to 100% oxygen by volume, since the type of oxidant used fails to further limit the structure of the recited system (see Figs. 1, and 2, [0027,0039]), see MPEP 2115.
Regarding Claim 7, Mays discloses the structure of the system as in claim 1, wherein the expansion turbine is configured to provide energy for an oxidant compressor, the oxidant compressor configured to provide an oxidant to the DSG (see Fig. 2, and [0037]).
Regarding Claim 14, Mays discloses the structure of the system as in claim 1, wherein heat recovery from the steam is used to maintain an elevated temperature in a feedwater that includes the at least one of the produced water and salt water and an oxidant provided to the DSG (see Figs. 1 and 2, [0031, 0034, 0036, 0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US 2014/0190817) taken in combination with Shevchenko (RU 2150587).
Regarding Claim 5, Mays discloses the structure of the system as in claim 1. However, Mays fails to explicitly disclose the system, wherein a fuel for the DSG includes casing head gas. Shevchenko teaches that it is known in the art to utilize casing head gas as a gaseous fuel for a steam generator [see Abstract], It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mays with the teaching of Shevchenko for the purpose of providing a gaseous fuel for the steam generator [Shevchenko Abstract].
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US 2014/0190817) taken in combination with Schubert (US 2014/0021030).
Regarding Claim 6, Mays discloses the structure of the system as in claim 1. However, Mays fails to explicitly disclose the system, wherein the expansion turbine provides energy for an electrical generator. Schubert teaches that it is known in the art to utilize multistage turbine to drive an electric generator for producing electricity [see Fig. 1A, Para. 0015]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mays with the teaching of Schubert, for the purpose of utilizing the turbine to drive an electric generator for producing electricity (See Schubert [0015]).
Regarding Claim 8, Mays discloses the system as in claim 1, and further teaches the system configured to provide energy for at least one of an oxidant compressor and blower (see Fig. 2, and [0037]). However, Mays fails to explicitly disclose the system, wherein the expansion turbine is configured to provide energy for an electrical generator. Schubert teaches that it is known in the art to utilize multistage turbine to drive an electric generator for producing electricity (see Fig. 1A, [0015]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mays with the teaching of Schubert for the purpose of utilizing the turbine to drive an electric generator for producing electricity (Schubert [0015]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US 2014/0190817) taken in combination with Schubert (US 2014/0021030), as applied above and further in combination with Huntington et al (US 2014/0123620).
Regarding Claim 9, modified Mays discloses the system of claim 8. However, Mays fails to explicitly disclose the system, wherein at least one of the oxidant compressor and blower is powered by at least one of an electric motor, Brayton cycle turbine, and an internal combustion engine. Huntington teaches that it is known in the art to drive an oxidant compressor with a steam turbine or electric motor (see [0109, and 0110]), It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mays with the teaching of Huntington, for the purpose of driving the oxidant compressor with an electric motor (Huntington [0109]).
Further regarding Claim 10, modified Mays discloses the structure of the system of claim 9 and meets the limitations of claim 10, wherein at least one of the Brayton cycle turbine and the internal combustion engine is powered by casing head gas, since this recitation further limits only the Brayton cycle turbine and the internal combustion engine in claim 9, and fails to exclude the system wherein the oxidant compressor is powered by the electric motor (see Huntington [0109]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US 2014/0190817) taken in combination with Schubert (US 2014/0021030) and Huntington et al (US 2014/0123620), as applied above and further in combination with Martindale (US 2016/0319702).
Regarding Claim 11, modified Mays discloses the system of claim 8. However, Mays fails to explicitly disclose the structure of the system, wherein the electricity to power at least one of the oxidant compressor and blower is generated by at least one of a Brayton cycle generator and an internal combustion generator fueled by natural gas or casing head gas. Schubert teaches that it is known in the art to utilize multistage turbine to drive an electric generator to produce electricity (see Fig. 1A, [0015]). Huntington teaches that it is known in the art to drive an oxidant compressor with a steam turbine or electric motor (see [0109, and 0110]). Martindale teaches that it is known in the art to utilize a Brayton cycle gas turbine burning natural gas to power a steam turbine (see [0003, and 0017]), Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mays with the teaching of Schubert, Huntington and Martindale respectively, for the purpose of utilizing a Brayton cycle gas turbine burning natural gas to drive an electric generator and oxidant compressor (see Schubert [0015], Huntington [0109], and Martindale [0017]).
Claims 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US 2014/0190817) taken in combination with Huntington et al (US 2014/0123620).
Regarding Claim 12, Mays discloses the system as in claim 1. However, Mays fails to explicitly disclose the structure of the system, wherein a duct fired burner is used to trim the required energy in the system. Huntington teaches that it is known in the art to utilize a fired or duct burner to obtain additional steam turbine power in a power plant that drives an electrical generator (see Huntington [0003,0017]), It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mays with the teaching of Huntington, for the purpose of to produce additional steam turbine power to drive an electrical generator (see Huntington [0003]).
Regarding Claim 15, Mays discloses the system as in claim 1. However, Mays fails to explicitly disclose the structure of the system, further comprising a Rankine cycle generator that is used to generate electricity from the steam generated by the DSG. Huntington teaches that it is known in the art to utilize a Brayton cycle gas turbine to power a Rankine cycle steam turbine that drives an electrical generator (see Huntington [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mays with the teaching of Huntington, for the purpose of utilizing a Rankine cycle steam turbine to drive an electric generator and oxidant compressor (see Huntington [0003]).
Regarding Claim 16, Mays discloses the system as in claim 1. However, Mays fails to explicitly disclose the structure of the system, wherein an organic Rankine generator is used to generate electricity from the steam generated by the DSG. Huntington teaches that it is known in the art to utilize a Brayton cycle gas turbine to power a Rankine cycle steam turbine that drives an electrical generator (see Huntington [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mays with the teaching of Huntington, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable organic Rankine generator involves only routine skill in the art, for the purpose of utilizing a Rankine cycle steam turbine to drive an electric generator and oxidant compressor (see Huntington [0003]).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US 2014/0190817) taken in combination with Huntington et al (US 2014/0123620), as applied above and further in view of Shevchenko (RU 2150587).
Regarding Claim 13, modified Mays discloses the system of claim 12. However, Mays fails to explicitly disclose the structure of the system, wherein the duct fired burner is fueled by casing head gas. Shevchenko teaches that it is known in the art to utilize casing head gas as a gaseous fuel for a steam generator (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mays with the teaching of Shevchenko, for the purpose of providing a gaseous fuel for a duct fired burner of a steam generator (Shevchenko Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,110,370. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘370 patent are generally the more limited of the two sets of claims, and it is obvious to claim the less limited instant invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson (US 3,147,598) teaches a water evaporation system with power. Badenhausen (US 2,384,587) teaches a steam generation system. Shirley (US 2014/0158517) teaches water treatment with salt production. Modell (US 4,543,190 and US 4,338,199) teaches supercritical steam generation with power generation and salt recovery. Taylor (US 2018/0257950) teaches salt, and power from saline water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772